         Case 1:21-cv-00246-CWD Document 9 Filed 09/01/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



 MOHAMMED HASSAN,
                                                 Case No. 1:21-cv-00246-CWD
                       Petitioner,
                                                 INITIAL REVIEW ORDER
        v.

 STATE OF IDAHO and WARDEN
 ALBERTO RAMIREZ,

                       Respondents.


       Petitioner Mohammed Hassan, a prisoner in the custody of the Idaho Department

of Correction (“IDOC”), has filed a document entitled, “Prisoner Complaint Requesting

for Leniency.” See Dkt. 3. Because the document purports to seek relief from Petitioner’s

state court criminal conviction or sentence, the Court construes the document as a petition

for writ of habeas corpus.

       The Court now reviews the petition to determine whether it is subject to summary

dismissal pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section 2254

Cases (“Habeas Rules”). Having reviewed the record, and otherwise being fully

informed, the Court enters the following Order directing Petitioner to file an amended

petition if Petitioner intends to proceed with this case.



INITIAL REVIEW ORDER - 1
          Case 1:21-cv-00246-CWD Document 9 Filed 09/01/21 Page 2 of 5




                                  REVIEW OF PETITION

       The Court is required to review a habeas corpus petition upon receipt to determine

whether it is subject to summary dismissal. Habeas Rule 4. Summary dismissal is

appropriate where “it plainly appears from the face of the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.” Id.

       Petitioner is incarcerated on four Ada County convictions in two separate criminal

cases. See https://www.idoc.idaho.gov/content/prisons/offender_search/detail/86873,

IDOC Offender Search (accessed July 29, 2021); see also State v. Hassan, No. 34594,

2008 WL 9468540, at *1 (Idaho Ct. App. July 29, 2008) (discussing Petitioner’s

convictions of aggravated assault, rape, and kidnapping). The petition itself offers no

details about Petitioner’s convictions or sentences. See generally Dkt. 3.

       Petitioner relies on three provisions in his request for leniency: (1) 28 U.S.C.

§ 2255, the statute governing collateral attacks of federal criminal convictions; (2) Idaho

Appellate Rule 25, which governs provision of the reporter’s transcript to the Idaho

appellate courts; and (3) Idaho Appellate Rule 12.3, which governs certification of a

question from a federal court to the Idaho Supreme Court. See id. at 1–2.

       However, none of these three provisions provides a basis for federal habeas relief

from Petitioner’s Idaho state court convictions or sentences. The Idaho Appellate Rules

do not apply in federal court. Additionally, 28 U.S.C. § 2255 does not provide for relief

from state criminal convictions or sentences. Rather, a petition for writ of habeas corpus

that seeks relief from a state court judgment must be brought under 28 U.S.C. § 2254.



INITIAL REVIEW ORDER - 2
           Case 1:21-cv-00246-CWD Document 9 Filed 09/01/21 Page 3 of 5




Federal habeas corpus relief under § 2254 is available to petitioners who show that they

are held in custody under a state court judgment and that such custody violates the

Constitution, laws, or treaties of the United States.1 See 28 U.S.C. § 2254(a).

        Finally, Petitioner has not complied with Habeas Rule 2(d), which requires any

habeas petition brought under 28 U.S.C. § 2254 to “substantially follow either the form

appended to these rules or a form prescribed by a local district-court rule.” Therefore,

within 60 days after entry of this Order, Petitioner must file an amended petition that

complies with Habeas Rule 2(d) if he wishes to proceed. The Clerk of Court will be

directed to provide Petitioner with this Court’s form § 2254 petition, and Petitioner is

encouraged and expected to use that form to draft any amended petition.

        Petitioner also requests appointment of counsel. See Dkt. 3 at 4. There is no

constitutional right to counsel in a habeas corpus action. Coleman, 501 U.S. at 755. The

Court may exercise its discretion to appoint counsel for an indigent petitioner in any case

where required by the interests of justice. 28 U.S.C. § 2254(h); 18 U.S.C.

§ 3006A(a)(2)(B). Whether counsel should be appointed turns on the petitioner’s ability

to articulate the claims in light of the complexity of the legal issues and the petitioner’s

likelihood of success on the merits. See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.

1983) (per curiam).


1
  Petitioner should be aware that a one-year statute of limitations applies to claims brought in a § 2254
habeas petition. 28 U.S.C. § 2244(d)(1). Petitioner also should consider that, with very limited exceptions,
federal habeas petitioners may file only a single petition for habeas corpus relief and may not proceed on
second or successive petitions. 28 U.S.C. § 2244(b). In addition, habeas petitioners generally must present
their claims in state court through the level of the Idaho Supreme Court, in a timely and procedurally
proper manner, before a federal court can grant habeas relief. See 28 U.S.C. § 2254(b)(1); Gray v.
Netherland, 518 U.S. 152, 161–62 (1996); O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

INITIAL REVIEW ORDER - 3
            Case 1:21-cv-00246-CWD Document 9 Filed 09/01/21 Page 4 of 5




       Petitioner does not identify any specific constitutional claim—that is, he does not

describe any constitutional violation that occurred in his state criminal proceedings.

Therefore, the Court cannot determine whether Petitioner has a likelihood of success on

the merits, and the Court will deny Petitioner’s request for counsel.

                APPLICATION TO PROCEED IN FORMA PAUPERIS

       Petitioner has requested in forma pauperis status. Good cause appearing,

Petitioner’s Application will be granted, which allows Petitioner to pay the filing fee

when and as Petitioner can afford to do so, rather than at the time of filing. Petitioner is

ordered to pay the $5.00 filing fee when Petitioner next receives funds in Petitioner’s

inmate trust account.

                                          ORDER

       IT IS ORDERED:

       1.      Petitioner’s Application to Proceed in Forma Pauperis (Dkt. 1) is

               GRANTED. Petitioner must pay the $5.00 filing fee when Petitioner next

               receives funds in Petitioner’s inmate trust account.

       2.      Petitioner’s request for appointment of counsel (contained in the petition) is

               DENIED without prejudice.

       3.      Within 60 days after entry of this Order, Petitioner must file an amended

               petition as described above. The Clerk of Court will provide Petitioner with

               a form § 2254 petition. If Petitioner fails to file a timely amended petition,




INITIAL REVIEW ORDER - 4
          Case 1:21-cv-00246-CWD Document 9 Filed 09/01/21 Page 5 of 5




             or if it appears from the face of the amended petition that Petitioner is not

             entitled to relief, this case may be dismissed without further notice.

     4.      Any amended petition must clearly identify the federal constitutional basis

             for each claim and must include specific facts supporting each claim. See

             Habeas Rule 2(c)(1) (stating that a petition must “specify all the grounds

             for relief available to petitioner”); Sivak v. Christensen, No. 1:16-CV-

             00189-BLW, 2018 WL 4643043, at *2 n.3 (D. Idaho Sept. 27, 2018)

             (unpublished) (stating that a habeas petitioner must include, in the petition

             itself, “all of the information necessary to adjudicate that Petition”).

     5.      If Petitioner intends to challenge convictions in more than one case, he

             should file a separate habeas corpus action asserting claims as to the second

             case. That is, all claims in a petition should relate only to a single state

             court criminal case number.



                                                  DATED: September 1, 2021


                                                  _________________________
                                                  Honorable Candy W. Dale
                                                  Chief U.S. Magistrate Judge




INITIAL REVIEW ORDER - 5
